Citation Nr: 1811956	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hydroceles.

2. Entitlement to an effective date prior to October 14, 2011 for bilateral hydroceles. 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board remanded this case in November 2013. For clarification the Board notes that in the November 2013 remand the Board determined that the issues of entitlement to an initial compensable rating for bilateral hydroceles and entitlement to an effective earlier than October 14, 2011 for the award of service connection of bilateral hydroceles were on appeal in addition to issues the November 2013 remand addressed. Entitlement to an initial compensable rating for bilateral hydroceles and the earlier effective date of the service-connected bilateral hydroceles were remanded under Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of a Statement of the Case. The Veteran subsequently perfected the appeal in August 2014, and included a request for a Board hearing on those issues. In February 2016, the Board found that these issues were not ripe for adjudication because no hearing had been held at that time. 


FINDING OF FACT

On January 17, 2018 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, that the appellant died in December 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
Nathaniel J. Doan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


